Citation Nr: 0602489	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  01-09 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a neurological 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to July 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

His appeal was previously before the Board in August 2003 and 
June 2005, at which times the Board remanded the case for 
additional development.  That development has been completed, 
and the case returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The RO has given the veteran all required notice and 
fulfilled the duty to assist him in developing his claim.

2.  The evidence clearly and unmistakably shows that a 
neurological disorder, diagnosed as familial chorea or 
Huntington's disease, existed prior to the veteran's entrance 
into service and was not aggravated during service.


CONCLUSION OF LAW

A neurological disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in January and February 2004 
by informing him of the evidence required to establish 
entitlement to service connection.  The RO also informed him 
of the information and evidence that he was required to 
submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  The Board 
finds, therefore, that VA has fulfilled its duty to inform 
him of the evidence he was responsible for submitting, and 
what evidence VA would obtain in order to substantiate his 
claim.  Quartuccio, 16 Vet. App. at 187.

Although the notices were sent following the June 2001 
decision, the veteran has had two years following the initial 
notice to submit additional evidence or identify evidence for 
the RO to obtain.  Following issuance of the notices the RO 
received additional evidence and re-adjudicated the 
substantive merits of the claim in January and August 2005 
supplemental statements of the case.  In re-adjudicating the 
claim the RO considered all the evidence of record and 
applied the benefit-of-the-doubt standard of proof.  In 
resolving his appeal the Board will also consider all the 
evidence now of record on a de novo basis, and apply the same 
standard of proof.  The Board finds, therefore, that the 
delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120 (2005), motion for review en 
banc denied (May 27, 2005) (an error in the adjudicative 
process is not prejudicial unless it affects the essential 
fairness of the adjudication).  

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination and/or 
obtain a medical opinion based on a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

The RO has obtained the private treatment records the veteran 
identified, and provided him a VA neurology examination in 
February 2004.  The RO also obtained a medical opinion on 
whether the neurological disorder pre-existed service and was 
aggravated during service.  

The evidence in the claims file indicates that the veteran 
began receiving disability benefits from the Social Security 
Administration (SSA) in 2001.  The RO has not obtained a copy 
of his SSA claims file for consideration in his current 
appeal.  The issue on appeal is, however, whether the 
neurological disorder pre-existed his entrance into service 
in 1964, and was aggravated during his limited period of 
service.  For that reason evidence regarding the status of 
his disability in 2001 is not relevant to the issue on 
appeal.  Although the veteran requested in January 2001 that 
VA obtain a copy of the file, that request was in conjunction 
with his claim for nonservice-connected pension benefits, to 
which the records would be relevant, and not his compensation 
claim.  The Board finds, therefore, that an additional remand 
to obtain a copy of the SSA claims file is not warranted.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) (VA 
is obligated to obtain only evidence that is shown to be 
relevant to the issue being determined).

The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2005).
Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  The veteran's reported 
history of the pre-service existence of a disease or injury 
does not constitute notation of such disease or injury, but 
is considered with all other evidence in determining if the 
disease or injury pre-existed service.  38 U.S.C.A. § 1111 
(West 2002); see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); 38 C.F.R. § 3.304(b) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2005).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2005).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.
Factual Background

When examined on entering service in September 1964, the 
veteran did not report having any sort of neurological 
impairment.  He did, however, report having leg cramps, and 
the examining physician commented on that report by 
indicating "physical cramps."  The clinical examination 
revealed no abnormalities.

According to the service medical records, the veteran 
reported to the dispensary in March 1965 due to 
uncontrollable twitching in all areas of his body.  He 
reported having had the symptoms since birth, and definitely 
since the age of five.  He stated that his younger brother 
had the same condition, which had been diagnosed as cerebral 
palsy, as did his father.  He stated that the twitching 
became worse when he was under stress, and that his symptoms 
had increased because he was worried about his mother's poor 
health.  His symptoms had increased to the point that he was 
unable to sleep and was having difficulty performing his job.  
He was then referred for a neurological evaluation and 
Medical Evaluation Board proceedings.

On neurological evaluation he reported having had difficulty 
with coordination and involuntary movements since early 
childhood.  He had a family history of the same condition.  
The evaluation resulted in a diagnosis of familial, non-
progressive chorea, and the Medical Evaluation Board in March 
1965 recommended that he be separated from service.  The 
initial Medical Evaluation Board determined that the 
disability was not incurred in the line of duty, in that it 
existed prior to entering service, but had been aggravated by 
active duty.

The veteran was then evacuated to Martin Army Hospital at 
Fort Benning for further neurological evaluation and 
administrative proceedings.  He was hospitalized for 
approximately one month, and during that time he did not 
demonstrate any gross change in his symptoms.  A second 
Medical Evaluation Board in May 1965 noted the history, 
current symptoms, and nature of the disability and found that 
the veteran had familial chorea that existed prior to 
entering service.  That Medical Evaluation Board also 
determined that the mild worsening of symptoms during service 
was completely compatible with the natural progression of the 
illness.  The veteran was then separated from service due to 
physical disability in July 1965.

The veteran initially claimed entitlement to VA compensation 
benefits in July 1995 for chorea, which he reported having 
had since birth.  He underwent a VA medical examination in 
December 1995, and at that time had what the examiner 
described as a mild tremor and occasional involuntary 
movements.  The neurological examination was otherwise 
normal, and the examiner assessed the symptoms as chorea, 
which could be familial chorea.

The veteran presented the report of an August 2000 private 
neurological evaluation, which resulted in a diagnosis of 
Huntington's disease.  The veteran did not, however, complete 
the laboratory studies necessary to confirm that diagnosis.  
In an August 2000 report the neurologist stated that the 
veteran had "hereditary chorea," and a strong family 
history of the same condition.  The neurologist stated that 
he believed that the veteran had Huntington's disease, 
although that diagnosis had not been given to other family 
members.  Subsequent private treatment records reflect a 
diagnosis of familial chorea, and questionable Huntington's 
disease.

In January 2002 and October 2004 reports the neurologist 
stated that the veteran had Huntington's chorea, which was 
exacerbated by stress and fatigue.  He also stated that 
Huntington's chorea is a progressive disease.

The veteran presented a medical treatise showing that 
Huntington's disease is a hereditary disease, which normally 
becomes manifest between 30 and 50 years of age.  The earlier 
the onset, the faster it progresses and the typical 
progression lasts from 10 to 30 years and ends in death.

The RO provided the veteran a VA neurology examination in 
February 2004 in order to obtain a medical opinion on whether 
the disease was aggravated during service.  The veteran then 
reported having had a movement disorder since his teenage 
years, and possibly earlier.  He denied that his symptoms had 
progressed, but stated that the jerking movements of his head 
and extremities were aggravated by stress.  He had worked 
until three years previously, when he retired on disability.  
He continued to do chores around the house.  He had not 
received any treatment for the symptoms since he was in 
service.

The examiner reviewed the evidence in the claims file and 
noted that the veteran had been separated from service 
because he had familial chorea.  She also noted that he had 
had difficulty functioning under pressure while in service, 
in that the disorder affected his ability to write.  Because 
of the increase in tremors caused by stress, he had 
difficulty doing his work.

On examination he had frequent myoclonic jerks involving his 
head and extremities, and occasional choreiform movements.  
Based on the results of the examination and review of the 
evidence in the claims file, the VA neurologist provided the 
opinion that the veteran had benign non-progressive familial 
chorea, and not Huntington's disease.  She stated that if it 
was Huntington's disease, given the 40-year history of the 
disease the veteran would be dead or severely incapacitated, 
both intellectually and physically, which he was not.  A 
magnetic resonance image (MRI) of the brain had not shown 
atrophy of the caudate, which is the characteristic 
radiological finding in individuals with Huntington's 
disease.  The examiner determined that the disorder had 
existed prior to service, and that the stress of performing 
in the military aggravated the problem.  She also found, 
however, that when the veteran was removed from the stressful 
situation, he returned to baseline functioning.
Analysis

The veteran contends that although the neurological disorder, 
which he described as Huntington's chorea, pre-existed 
service, it was aggravated by his military service.  He 
testified in January 2002 that he had slight to moderate 
tremors when he entered service, but that the tremors became 
worse during service due to stress.  He did not state that 
the severity of the tremors continued after his separation 
from service.

Because the existence of a neurological impairment was not 
noted when the veteran entered service, he is entitled to the 
presumption of soundness on entering service unless the 
evidence clearly and unmistakably shows that the disorder 
pre-existed service and was not aggravated during service.  
The Medical Evaluation Boards in March and May 1965 both 
determined that the disorder pre-existed service, and the 
veteran has repeatedly indicated that he had the symptoms of 
the disease since childhood.  The examiner in February 2004 
also found that the disorder had pre-existed service, due to 
the onset of symptoms during childhood.  The Board finds, 
therefore, that the evidence clearly and unmistakably shows 
that the disorder pre-existed service.

The neurological disorder may be found to have been 
aggravated during service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  The evidence shows that 
the veteran had an increase in symptoms while in service, due 
to the stress of performing his assigned duties.  He denied 
having received any treatment for the disorder since his 
separation from service in 1965, which is evidence of the 
disease not having been aggravated during service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
(Fed. Cir. 2000).  The Medical Evaluation Boards and the 
examiner in February 2004 found that the veteran had non-
progressive familial chorea, not Huntington's disease, and 
the examiner provided the rationale for that conclusion.  

The VA examiner in February 2004 found, based on review of 
the evidence, that although the veteran had an increase in 
symptoms while in service, he returned to his baseline level 
of functioning when the stress was eliminated with his 
separation from service.  Evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  See Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).  In addition, if the disorder becomes worse during 
service and then improves to the point that it was no more 
disabling than it was at entrance into service, the disorder 
is not aggravated by service.  See Verdon v. Brown, 8 Vet. 
App. 529 (1996).  Although the Medical Evaluation Board in 
March 1965 found that the disorder had been aggravated during 
service, that finding was rebutted by the findings of the May 
1965 Medical Evaluation Board following the veteran's 
hospitalization and observation.  The Board finds, therefore, 
that the disability documented during service represented 
only an exacerbation of symptoms, not an increase in the 
underlying disability, and that the neurological disorder was 
not aggravated by military service.

Assuming, without so finding, that the neurological disorder 
did increase in severity during service, the Board finds that 
any increase in disability was due to the natural progress of 
the disease.  The Medical Evaluation Board in May 1965 found 
that the mild worsening of symptoms during service was 
completely compatible with the natural progression of the 
illness.  The veteran's private neurologist stated in his 
October 2004 report that the veteran had Huntington's chorea, 
which became progressively worse over time.  The medical 
treatise the veteran presented also shows that Huntington's 
disease is progressive in nature, resulting in death over a 
10-30 year period.  Because any increase in disability was 
due to the natural progress of the disease, the Board finds 
that the neurological disorder was not aggravated during 
service.

In summary, the evidence shows that the neurological 
disorder, whether it is diagnosed as familial chorea or 
Huntington's disease, pre-existed service and was not 
aggravated during service.  The Board finds, therefore, that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a neurological 
disorder.


ORDER

The claim of entitlement to service connection for a 
neurological disorder is denied.

____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


